Citation Nr: 1618381	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing has been associated with the claims file.  

In December 2014 and September 2015, the Board remanded these issues for further development.  This matter has since been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issues of entitlement to an evaluation in excess of 40 percent for residuals of head injury with headaches, imbalance, and cognitive disorder and entitlement to service connection for a sinus disorder secondary to a service connected left zygoma fracture have been raised by the record.  Specifically, during his July 2014 hearing, the Veteran testified about his worsening balance and concentration symptoms as well as an increase in the frequency of his headaches.  These issues were previously referred to the Agency of Original Jurisdiction (AOJ) in the Board's December 2014 remand, but still have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current right ear hearing loss disability for VA compensation purposes.  

2.  The Veteran's left ear hearing loss did not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor is sensorineural hearing loss presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in January 2008, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

The Veteran was afforded VA examinations in July 2008, April 2015, and January 2016 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in July 2014.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.  

In addition, the AOJ has completed the development directed in prior remands.  In this regard, updated VA treatment records were obtained, a request to identify and provide authorization forms for any non-VA treatment was sent, additional post-service treatment records were obtained from military facilities, the Veteran was afforded additional VA examinations, and the May 2015 and February 2016 supplemental statements of the case were sent to the Veteran's mailing address of record in response to the Board's December 2014 and September 2015 remands.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the December 2014 and September 2015 remand directives. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.3.03(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. As sensorineural hearing loss (organic disease of the nervous system) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§  3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (199).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).    

In this case, the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss.  Although they do not document any separation examination, they document no less than thirteen audiograms.  

In a September 1968 enlistment examination report, a normal clinical evaluation of the ears was noted.  The report contains no audiogram.  In a report of medical history at the same time, the Veteran denied having any ear trouble or difficulty hearing.

A January 1971 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
5
5
5
5
5

An August 1975 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
5
5
15
5

In a November 1976 examination report, a normal clinical evaluation of the ears was noted.  In a report of medical history at the same time, the Veteran denied having any ear trouble or difficulty hearing.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
5
0
5
10
10

An October 1977 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A November 1977 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
5

A November 1978 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
0
5
5
0
0

An April 1980 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
0
10
LEFT
5
5
5
0
0

In a November 1980 examination report, a normal clinical evaluation of the ears was noted.  In a report of medical history at the same time, the Veteran denied having any ear trouble or difficulty hearing.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
0
0
5
0
0

An April 1981 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
10
5
5
5
5

An April 1983 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
15
LEFT
5
0
0
5
5




An April 1984 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
0
LEFT
0
0
0
5
10

In a November 1984 examination report, a normal clinical evaluation of the ears was noted.  

An April 1985 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
0
0
0
5
0

A February 1986 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
0
5
5
5
0

During a December 2001 VA audiological evaluation, the Veteran reported having a history of exposure to noise around jet aircraft.  The examiner noted that some of the Veteran's responses were inconsistent, but characterized the Veteran's hearing as within normal limits bilaterally.  An audiogram showed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
10
15
LEFT
10
5
15
20
25

In an August 2002 VA audiological evaluation, the examiner characterized the Veteran's hearing as within normal limits bilaterally.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
15
15
15
LEFT
5
10
15
15
25

In an August 2007 statement, the Veteran reported that he "was a refueling specialist for twenty years and was constantly exposed to the noise of running engines, primarily jets."  

During a July 2008 VA examination, the Veteran reported having hearing loss in both ears for the past 20 to 25 years.  He also reported a history of a head injury following a motorcycle accident, an injury for which the Veteran is now service-connected.  He denied any current exposure to hazardous noise.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
20
20
25
30
30

Speech recognition scores were 94 percent in each ear.  The examiner noted that the audiogram showed normal hearing sensitivity from 500 to 4000 Hertz in the right ear, normal hearing sensitivity from 500 to 2000 Hertz in the left ear, and mild high frequency sensorineural hearing loss from 3000 to 4000 Hertz in the left ear.  

The July 2008 VA examiner opined that the Veteran's current left ear hearing loss was less likely than not caused by or a result of acoustic trauma during military service.  She reasoned that the Veteran's service treatment records showed hearing within normal limits in both ears throughout the Veteran's military service.  

In a June 2012 statement, the Veteran argued that the July 2008 VA examiner did not take the nature of his military duties into account.  

In a September 2014 audiogram by the 59th Medical Wing at Lackland Air Force Base, the examining provider noted that results were inconsistent, that reliability was poor, and that an additional examination would be necessary.  As such, the results of that testing have no probative value.  

During an April 2015 VA examination, an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
20
LEFT
25
30
30
25
30

Speech recognition scores were 96 percent in the right ear and 98 percent in the left ear.  The examiner noted that the audiogram showed mild hearing loss at 500 Hertz and normal hearing from 1000 to 4000 Hertz in the right ear, and normal hearing at 500 Hertz, mild hearing loss from 1000 to 2000 Hertz, normal hearing at 3000 Hertz, and a mild sloping to moderate hearing loss at 4000 Hertz in the left ear.  

The April 2015 VA examiner opined that the Veteran's current hearing loss was less likely than not caused by or a result of acoustic trauma during military service.  She reasoned that the Veteran's service treatment records showed hearing within normal limits in both ears throughout the Veteran's military service and that, because records showed normal hearing bilaterally in December 2001, "it can be safely assumed [the] Veteran separated from military service with normal hearing bilaterally."  The examiner further reasoned that "[o]nce military noise exposure is removed hearing would not be expected to get worse."  With respect to the 1978 head injury, the examiner acknowledged that hearing loss could result from a head injury but stated that she knew of no research "suggesting that onset of hearing loss occurs significantly after head trauma and facial fractures," though cognitive impairment from a head injury could impair communication.  The examiner opined that aging and "exposure to noise across life" were more likely causes of the Veteran's hearing loss.  

During a January 2016 VA examination, the Veteran denied post-service occupational noise exposure.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
20
LEFT
20
20
30
25
30

Speech recognition scores were 100 percent in the right ear and 98 percent in the left ear.  The examiner noted that the audiogram did not show sensorineural hearing loss from 500 Hertz to 4000 Hertz in the right ear, but did show sensorineural hearing loss within that range in the left ear. 

The January 2016 VA examiner opined that the Veteran's current hearing loss was less likely than not caused by or a result of acoustic trauma during military service.  Similar to the April 2015 VA examiner, he reasoned that "[o]nce military noise exposure is removed hearing would not be expected to get worse."  The examiner stated his agreement with the rationale presented by the previous two VA examiners.    

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

As shown above, no evidence of record establishes the existence of a right ear hearing loss disability under the clear requirements of 38 C.F.R. § 3.385 as set forth above.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The Board acknowledges the Veteran's competent reported history of his in-service noise exposure and subsequent hearing difficulties.  Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examinations are more probative evidence as to whether the Veteran has a current right ear hearing loss disability for VA purposes than the Veteran's lay assertions.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a right ear hearing loss disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for that ear.

Nevertheless, the April 2015 VA examination shows that the Veteran has left ear hearing loss at a level that is considered disabling for VA purposes.  

The Board notes that neither left ear sensorineural hearing loss nor manifestations sufficient to identify that disease identity are shown during service.  Rather, the hearing tests taken throughout active service were essentially normal, and the Veteran denied having any history of ear trouble during that time period.  While the Veteran now states that his left ear hearing loss began in service, the pertinent regulations require that manifestations are "noted" in the service records and that is not the case in this instance.  Therefore, while currently-diagnosed left ear sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of left ear sensorineural hearing loss were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and left ear sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  

The Board does acknowledge the Veteran's statements that his left ear hearing loss began in service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and he repeatedly denied having ear trouble or hearing loss during service.  Moreover, upon objective testing throughout service and as late as 2002, his hearing was documented as being normal.  As such, there is actually affirmative evidence showing that he did not have left ear hearing loss in service, shortly thereafter, or even 14 years thereafter.  The Board finds that this affirmative evidence, including objective testing, outweighs the Veteran's more recent assertions of an onset since service, which were made in connection with a claim for compensation.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For these reasons, the Board finds that the reported onset and history are not reliable or credible.  Therefore, the Board concludes that the Veteran's left ear hearing loss did not manifest in service or for many years thereafter.

Nevertheless, the Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As noted above, the Veteran has argued that he was exposed to noise in service which caused his left ear hearing loss.  The Veteran is considered competent to relate a history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has a left ear hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's left ear hearing loss is related to his military service.  

For the reasons discussed below, the Board finds that the VA examiners' opinions are the most probative of record.  Because all three of them weigh against the Veteran's claim for service connection for left ear hearing loss, the claim must be denied.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that the VA examiners' opinions, taken together, are adequate and the most probative evidence of record on this matter.  The examiners reviewed and detailed the relevant evidence in the claims file.  They concluded that the Veteran's current hearing loss was not causally or etiologically related to his military service, including noise exposure and a service-connected head injury.  

The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau, 492 F.3d at 1376-77.  However, the VA medical opinions outweigh the general assertions of the Veteran.  In this regard, the Board notes that the VA examiners have training, knowledge, and expertise.  They reviewed the evidence of record, including the Veteran's own lay statements, and relied on their expertise in rendering opinions supported by rationales.  Therefore, the Board finds that the three VA opinions are more probative than the Veteran's lay statements.  

Thus, the most persuasive opinions on the question of whether there is a nexus between the Veteran's left ear hearing loss and his military service are those provided by the VA examiners, which weigh against the claim.  

Based on the foregoing, the Board finds that the Veteran's left ear hearing loss is not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claim for service connection for left ear hearing loss must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The VA examinations of record are inadequate to adjudicate the Veteran's service connection claim for a left ankle disorder.  In particular, they address the possibility of a nexus to a specific injury or trauma in service, but the examiners not address whether wear and tear from the Veteran's daily duties over his 20 years of service weakened his ankles in such a way as to render them susceptible to future injury.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any left ankle disorder that is present.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left ankle disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the Veteran's July 2014 assertion that his day-to-day duties, which he says included jumping in and out of vehicles, weakened his left ankle in a way that rendered it susceptible to future injury.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left ankle disorders.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder is related to his military service, to include his daily duties.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


